Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER REQUIRED BY RULE 13a-14(b) or RULE 15d-14(b) AND SECTION -OXLEY ACT OF 2002, 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Williams Controls, Inc (the "Company") on Form 10-Q for the period ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Dennis E. Bunday, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the
